Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 9, 2020

                                     No. 04-20-00293-CR

                                  Neil Howard MCGINNIS,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6778
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
        This court abated Appellant’s case to appoint new counsel. However, Appellant’s new
counsel did not receive notice of the appointment right away or of the November 23, 2020, brief
due date. When notified that his brief was past due, Appellant filed a motion for an extension of
time to file the brief until January 23, 2021.
        Appellant’s motion is GRANTED. Appellant’s brief is due on January 23, 2021. Any
further motion for extension of time to file the brief is discouraged.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court